Citation Nr: 0931386	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-20 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, claimed as gout.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right inguinal hernia. 

3.  Entitlement to an initial compensable rating for 
osteoarthritis of the right hand.

4.  Entitlement to pension benefits. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at a hearing in March 2009 before the 
undersigned Veterans Law Judge.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The issues of entitlement to service connection for a right 
foot disability, claimed as gout, and entitlement to improved 
pension benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran's recurrent 
right inguinal hernia is not well supported by truss or not 
readily reducible.  

2.  The Veteran's surgical scar from his right inguinal 
hernia repair is non-tender and measures 13 centimeters in 
length.

3.  The Veteran has not demonstrated any limitation of motion 
of the right hand.



CONCLUSIONS OF LAW

1.  The criteria an evaluation in excess of 10 percent for 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Codes 7338, 7801-04 
(2008).

2.  The criteria for a compensable rating for a right hand 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5214, 
5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard to the Veteran's claims for an increased rating 
for his right inguinal hernia and right hand osteoarthritis, 
the Board notes that the Veteran's claims arise from his 
disagreement with an initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues addressed in this appeal 
has been obtained.  The Veteran's VA and private treatment 
records have been obtained, and the Veteran was provided with 
appropriate VA examinations during the pendency of the 
instant claims.  Additionally, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge.  
Furthermore, the Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).





Inguinal Hernia

The Veteran contends that the severity of his right inguinal 
hernia repair entitles him to a rating in excess of 10 
percent, as his condition is painful and prevents him from 
lifting heavy objects.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for his right inguinal 
hernia repair pursuant to Diagnostic Code 7338.  Under that 
Code section, a 10 percent rating is warranted where the 
evidence shows a postoperative hernia that is recurrent, 
readily reducible and well supported by a truss or belt.  In 
order to be entitled to the next-higher 30 rating, the 
evidence must demonstrate a small postoperative hernia that 
is recurrent, or unoperated irremediable, not well supported 
by truss, or not readily reducible.

The Veteran filed the service connection claim from which the 
instant appeal stems in May 2005, and in November 2005, he 
underwent a surgical repair of his recurring hernia.  (The 
Veteran also underwent inguinal surgical repair in 1975, 
while in service.)  Thereafter, he was awarded a temporary 
total disability rating for convalescence effective from 
November 2, 2005 to December 31, 2005, after which the 
scheduler 10 percent evaluation was resumed.  Accordingly, 
when reviewing the medical evidence applicable to the instant 
increased rating claim, the Board will not consider this 
convalescent period.

The relevant medical evidence of record reflects that the 
Veteran sought treatment for his inguinal hernia in February 
2005, and while the treating physician's handwriting is 
difficult to discern, it appears to note the presence of an 
inguinal hernia.  

The Veteran underwent a VA general medical examination in 
August 2008, during which the Veteran reported intermittent 
pain after his inguinal hernia surgical repair in November 
2005, but he denied having any warmth, redness, or swelling 
at the site of his surgical scar, and he denied any current 
bulge from his hernia. The Veteran also reported difficulty 
lifting heavy objects as a result of his hernia.  On 
examination, no direct or indirect herniation was noted, and 
no tenderness was noted for the Veteran's scar, which 
measured 13 centimeters in length.  

After reviewing the evidence of record, the Board concludes 
that the Veteran's disability picture is appropriately 
represented by his current rating, as the evidence fails to 
show that the Veteran's recurrent right inguinal hernia is 
not well supported by truss or not readily reducible.  The 
Veteran's 2005 inguinal hernia surgical repair appears to 
have effectively reduced his hernia, as no direct or indirect 
herniation was noted during his 2008 VA examination.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's right inguinal surgical scar.  
10 percent ratings are assigned for scars, not affecting the 
head, face, or neck, that (1) are deep and cover an area 
exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); (2) cause 
limited motion and cover an area exceeding 6 square inches; 
(3) are superficial, do not cause limited motion, and cover 
an area of 144 square inches or greater (a superficial scar 
is one not associated with underlying soft tissue damage); 
(4) are superficial and unstable (an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar); or (5) are superficial and painful on 
examination.  38 C.F.R. § 4.118 Diagnostic Codes 7801-04 
(2008).
However, the Veteran's scar does not meet the criteria for a 
separate rating as his scar is non-tender and measures only 
13 centimeters in length, and there is no indication that is 
unstable.  

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
repaired inguinal hernia reflects so exceptional or so 
unusual a disability picture as to warrant referral for 
consideration of a higher rating on an extraschedular basis.  
While the Veteran has testified that he stopped working due 
to his inability to lift heavy objects because of his hernia, 
the Veteran  did not report his inguinal hernia as a reason 
for his unemployment at his VA vocational rehabilitation 
intake assessment in April 2007 (instead citing other 
reasons).  Furthermore, the Veteran's only hospitalizations 
related to his hernia were for surgeries performed in 1975 
and 2005.  Thus, the Board concludes that the Veteran's right 
inguinal hernia has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Right Hand Disability

The Veteran incurred a right hand disability in service after 
injuring his hand during a fall, and he contends that the 
severity of his right hand disability entitles him to a 
compensable rating.

The Veteran's right hand disability has been rated pursuant 
to Diagnostic Codes 5010 and 5215.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, 5215.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
and confirmed by x-ray findings, should be rated as 
degenerative arthritis.  The criteria for rating degenerative 
arthritis provide that when established by x-ray findings, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. Additionally, a rating based on x-ray findings 
will not be combined with ratings based on limitation of 
motion.

Pursuant to Diagnostic Code 5215, a 10 percent rating, the 
highest rating under this Code, is assigned when there is 
limitation of dorsiflexion less than 15 degrees or limitation 
of palmar flexion in line with the forearm.  Higher ratings 
may be assigned under the provisions of 38 C.F.R. Diagnostic 
Code 5214, with the presence of wrist ankylosis.  

In November 2005, the Veteran underwent a VA hand, thumb, and 
fingers examination, during which the Veteran reported the 
presence of a bony cyst on right hand since service and that 
he has experienced increasing weakness, numbness, and 
tingling of his right hand, as well as difficulty opening 
jars or lifting heavy objects.  However, the Veteran denied 
taking any medication for his condition, using a hand-splint, 
having had any related surgeries, or having any 
incapacitating episodes or flare-ups.  On physical 
examination, a two-centimeter bony nodule, consistent with a 
fixed bony spur, was noted, which was mildly tender to 
palpitation.  However, there was no muscle wasting or 
atrophy, and the Veteran was able to make a full fist; oppose 
his fingers and thumb; and had normal muscle strength, 
coordination, and dexterity.  Furthermore, the Veteran had 
full range of motion of his fingers and wrist.  X-rays of the 
Veteran's right hand and wrist revealed minimal 
osteoarthritis of the interphalangeal joints and the 
carpometacarpal joint, and diagnoses of osteoarthritis of the 
right hand and right wrist strain were noted.

The Veteran's right hand disability was again assessed during 
the Veteran's August 2008 VA general medical examination, 
during which the Veteran reported weakness, numbness, 
stiffness, and fatigability of his right hand, as well as 
problems grasping objects and holding tools.  The Veteran 
also reported that he developed the cyst on his wrist in 2000 
and has related pain and stiffness.  On physical examination, 
the Veteran had normal range of motion of his fingers and was 
able to oppose and abduct his thumb. He had mild fatigue, 
weakness, and endurance on repetitive testing of his right 
hand, but no obvious incoordination, and the Veteran's right 
hand grasp strength was recorded as 5 out of 5.  
Additionally, the Veteran's fixed cyst on the dorsal aspect 
of his wrist was not painful upon examination.  X-rays of the 
Veteran's right hand revealed mild osteoarthritic changes in 
the interphalangeal thumb joint, and an exostosis (bony cyst) 
that is either a broad-based osteochondroma or post-traumatic 
exostosis.  

As the objective medical evidence of record fails to 
demonstrate any limitation of motion in the Veteran's right 
hand (in either his fingers or wrist), a compensable rating 
under either Diagnostic Code 5010 or 5215 is not warranted.  
Moreover, there is no evidence of wrist ankylosis, and 
therefore a compensable rating pursuant to Diagnostic Code 
5244 is not appropriate.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  The Veteran has indicated 
that he has pain and weakness with use of the right hand and 
reports difficulty using his hand to open jars and lift heavy 
objects.  However, while the August 2008 VA examiner found 
that the Veteran had fatigue, weakness, and lack of endurance 
on repetitive testing of his right hand, the fatigue, 
weakness, and lack of endurance were noted to be mild, and 
there was no obvious incoordination.  Furthermore, the 
Veteran's right hand grasp strength was recorded as 5 out of 
5, and the Veteran's muscle strength, coordination, and 
dexterity were found to be normal at his November 2005 VA 
examination.  Thus, the Board does not find that there is 
sufficient evidence of functional loss to warrant a higher 
disability rating.

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's right 
hand disability reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  At the 
Veteran's VA vocational rehabilitation intake assessment in 
April 2007, he did not report his right hand disability as a 
reason for his unemployment, and there is no evidence that 
the Veteran has ever been hospitalized or undergone surgery 
with regard to his right hand disability.  Thus, the Board 
concludes that the Veteran's right hand disability has not 
required frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 10 percent for a right inguinal hernia 
is denied.

A compensable rating for osteoarthritis of the right hand is 
denied.


REMAND

After reviewing all of the evidence of record, the Board 
concludes that further development is warranted before the 
Veteran's claims for service connection for a right foot 
disability and entitlement to pension may be adjudicated on 
their merits.

Right Foot Disability

In his submitted statements and hearing testimony, the 
Veteran reports that he has a current right foot disability, 
which he refers to as gout of the right leg, that is 
attributable to service.

At his Board hearing, the Veteran testified that he was first 
treated for "gout" in 1986 while stationed in Alaska, and 
the Veteran's service treatment records reflect an October 
1985 treatment record for treatment of a right foot 
condition, including debridement of foot lesions.  

At his hearing, the Veteran also reported that he had 
recently sought private treatment for his foot condition from 
Dr. Willie White of the Wilcox Medical Center in Camden, 
Alabama, in either 2006 or 2007.  However, those records are 
not currently associated with the Veteran's claims file, and 
efforts to obtain them should be made.

If these private treatment records, once obtained, reflect 
evidence of a current right foot condition, the Veteran 
should be scheduled for a VA examination to determine the 
relationship between any currently diagnosed disability and 
service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Pension

The RO denied the Veteran's claim for entitlement to pension 
based on the lack of evidence that the Veteran is permanently 
and totally disabled.  See 38 C.F.R. § 3.321(b)(2).  However, 
at his recent Board hearing, the Veteran testified that he is 
currently unemployed and recently applied for Social Security 
Administration (SSA) disability benefits.  As receipt of SSA 
disability benefits may serve as evidence that the Veteran is 
completely and totally disabled, see 38 C.F.R. 
§ 3.3(a)(3)(vi)(b)(2) (2008), the Veteran's SSA records and 
any decisions regarding the disposition of his disability 
claim should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

2.  With any necessary assistance from the 
Veteran, the RO should obtain the 
Veteran's private treatment records from 
Dr. Willie White, of Camden, AL.

3.  Once the requested development is 
accomplished, and only if the Veteran's 
treatment records reflect a currently 
diagnosed right foot disability, schedule 
the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any right foot disability.  

The examiner should also be provided with 
the Veteran's claims file and asked to 
fully review it and then address whether 
any diagnosed right foot disability is 
attributable to any disability that began 
in service.  

Any conclusion reached should be supported 
by a full rationale.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be 
included.  

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


